Exhibit 10.14

 

EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”) is made as of the 1st
day of January, 2004 between Marc Holliday (“Executive”) and SL Green Realty
Corp., a Maryland corporation with its principal place of business at 420
Lexington Avenue, New York, New York 10170 (the “Employer”), and amends in its
entirety and (subject to Section 3(i)) completely restates that certain
employment agreement between Executive and the Employer dated as of January 1,
2001.

 


1.     TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON JANUARY 1, 2004 AND,
UNLESS EARLIER TERMINATED AS PROVIDED IN SECTION 6 BELOW, SHALL TERMINATE ON
JANUARY 17, 2010 (THE “CURRENT TERM”); PROVIDED, HOWEVER, THAT SECTIONS 4 AND 8
(AND ANY ENFORCEMENT OR OTHER PROCEDURAL PROVISIONS HEREOF AFFECTING SECTIONS 4
AND 8) HEREOF SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AS PROVIDED
THEREIN.  THE CURRENT TERM SHALL AUTOMATICALLY BE EXTENDED FOR SUCCESSIVE
ONE-YEAR PERIODS (EACH, A “RENEWAL TERM”), UNLESS EITHER PARTY GIVES THE OTHER
PARTY AT LEAST THREE MONTHS’ WRITTEN NOTICE OF NON-RENEWAL.  THE PERIOD OF
EXECUTIVE’S EMPLOYMENT HEREUNDER CONSISTING OF THE CURRENT TERM AND ALL RENEWAL
TERMS, IF ANY, IS HEREIN REFERRED TO AS THE “EMPLOYMENT PERIOD.”


 


2.     EMPLOYMENT AND DUTIES.


 


(A)   DUTIES.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE EMPLOYED IN THE
BUSINESS OF THE EMPLOYER AND ITS AFFILIATES.  EXECUTIVE SHALL SERVE THE EMPLOYER
AS A SENIOR CORPORATE EXECUTIVE AND SHALL HAVE THE TITLE OF CHIEF EXECUTIVE
OFFICER (“CEO”) AND PRESIDENT OF THE EMPLOYER AND, FOR SO LONG AS SO ELECTED,
MEMBER OF THE BOARD OF DIRECTORS OF THE EMPLOYER (THE “BOARD”).  EXECUTIVE, AS
CEO AND PRESIDENT, SHALL BE PRINCIPALLY RESPONSIBLE FOR ALL DECISION-MAKING WITH
RESPECT TO THE EMPLOYER (INCLUDING WITH RESPECT TO THE HIRING AND DISMISSAL OF
SUBORDINATE EXECUTIVES), SUBJECT TO SUPERVISION IN THE ORDINARY COURSE BY THE
CHAIRMAN OF THE BOARD OR BY THE BOARD, IT BEING EXPRESSLY UNDERSTOOD AND AGREED
THAT EXECUTIVE WILL CONSULT FREQUENTLY WITH THE CHAIRMAN AND THAT THE CHAIRMAN
MAY TAKE AN ACTIVE ROLE IN WORKING WITH EXECUTIVE TO DEVELOP THE POLICIES OF THE
COMPANY.  EXECUTIVE’S DUTIES AND AUTHORITY SHALL BE AS FURTHER SET FORTH IN THE
BY-LAWS OF THE EMPLOYER AND AS OTHERWISE ESTABLISHED FROM TIME TO TIME BY THE
BOARD, BUT IN ALL EVENTS SUCH DUTIES SHALL BE COMMENSURATE WITH HIS POSITION AS
CEO AND PRESIDENT OF THE EMPLOYER.


 


(B)   BEST EFFORTS.  EXECUTIVE AGREES TO HIS EMPLOYMENT AS DESCRIBED IN THIS
SECTION 2 AND AGREES TO DEVOTE SUBSTANTIALLY ALL OF HIS BUSINESS TIME AND
EFFORTS TO THE PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT, EXCEPT AS
OTHERWISE APPROVED BY THE BOARD OF DIRECTORS OF THE EMPLOYER (THE “BOARD”);
PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE INTERPRETED TO PRECLUDE
EXECUTIVE, SO LONG AS THERE IS NO MATERIAL INTERFERENCE WITH HIS DUTIES
HEREUNDER, FROM (I) PARTICIPATING AS AN OFFICER OR DIRECTOR OF, OR ADVISOR TO,
ANY CHARITABLE OR OTHER TAX-EXEMPT ORGANIZATIONS OR OTHERWISE ENGAGING IN
CHARITABLE, FRATERNAL OR TRADE GROUP ACTIVITIES; (II) INVESTING AND MANAGING HIS
ASSETS AS A PASSIVE INVESTOR IN OTHER ENTITIES OR BUSINESS VENTURES; PROVIDED
THAT HE PERFORMS NO MANAGEMENT OR SIMILAR ROLE (OR, IN THE CASE OF INVESTMENTS
OTHER THAN REAL ESTATE INVESTMENTS, HE PERFORMS A MANAGEMENT ROLE COMPARABLE TO
THE ROLE THAT A SIGNIFICANT LIMITED PARTNER WOULD HAVE, BUT PERFORMS NO
DAY-TO-DAY MANAGEMENT OR SIMILAR ROLE) WITH RESPECT TO SUCH ENTITIES OR VENTURES
AND SUCH INVESTMENT DOES NOT VIOLATE SECTION 8 HEREOF; AND PROVIDED, FURTHER,
THAT, IN ANY CASE IN WHICH ANOTHER PARTY INVOLVED IN THE INVESTMENT HAS A
MATERIAL BUSINESS RELATIONSHIP WITH THE

 

--------------------------------------------------------------------------------


 


EMPLOYER, EXECUTIVE SHALL GIVE PRIOR WRITTEN NOTICE THEREOF TO THE BOARD; OR
(III) SERVING AS A MEMBER OF THE BOARD OF DIRECTORS OF A FOR-PROFIT CORPORATION
WITH THE APPROVAL OF THE BOARD.


 


(C)   TRAVEL.  IN PERFORMING HIS DUTIES HEREUNDER, EXECUTIVE SHALL BE AVAILABLE
FOR ALL REASONABLE TRAVEL AS THE NEEDS OF THE EMPLOYER’S BUSINESS MAY REQUIRE. 
EXECUTIVE SHALL BE BASED IN NEW YORK CITY OR WESTCHESTER COUNTY, OR WITHIN 25
MILES OF MANHATTAN BUT NOT IN NEW JERSEY OR LONG ISLAND.


 


3.     COMPENSATION AND BENEFITS.  IN CONSIDERATION OF EXECUTIVE’S SERVICES
HEREUNDER, THE EMPLOYER SHALL COMPENSATE EXECUTIVE AS PROVIDED IN THIS
AGREEMENT.


 


(A)   BASE SALARY.  THE EMPLOYER SHALL PAY EXECUTIVE AN AGGREGATE MINIMUM ANNUAL
SALARY AT THE RATE OF $600,000 PER ANNUM DURING THE EMPLOYMENT PERIOD (“BASE
SALARY”).  BASE SALARY SHALL BE ADJUSTED UPWARDS BY THE BOARD, AT LEAST ONCE
EVERY TWO YEARS, TO CORRESPOND TO INCREASES (IF ANY) IN THE NEW YORK CITY
METROPOLITAN AREA CONSUMER PRICE INDEX.  BASE SALARY SHALL BE PAYABLE BI-WEEKLY
IN ACCORDANCE WITH THE EMPLOYER’S NORMAL BUSINESS PRACTICES AND SHALL BE
REVIEWED BY THE BOARD OR COMPENSATION COMMITTEE AT LEAST ANNUALLY.


 


(B)   INCENTIVE COMPENSATION/BONUSES.  IN ADDITION TO BASE SALARY, DURING THE
EMPLOYMENT PERIOD, EXECUTIVE SHALL BE ELIGIBLE FOR AND SHALL RECEIVE SUCH
DISCRETIONARY ANNUAL BONUSES AS THE BOARD, IN ITS SOLE DISCRETION, MAY DEEM
APPROPRIATE TO REWARD EXECUTIVE FOR JOB PERFORMANCE.  IN THE EVENT OF A
CHANGE-IN-CONTROL (AS DEFINED BELOW), THE MINIMUM BONUS FOR FISCAL YEARS ENDING
AFTER THE CHANGE-IN-CONTROL SHALL BE $600,000.  UPON THE EXECUTION HEREOF, (I)
EXECUTIVE SHALL ALSO BE GRANTED A SIGNING BONUS OF 95,000 RESTRICTED SHARES OF
THE EMPLOYER’S COMMON STOCK (“COMMON STOCK”) WHICH WILL BE FULLY VESTED UPON
GRANT AND WHICH WILL BE SUBJECT TO A PROHIBITION FROM ANY DISPOSITION,
ALIENATION, ETC. FOR A PERIOD OF TWO YEARS FROM THE DATE OF GRANT, AND (II) THE
EMPLOYER SHALL PAY EXECUTIVE AN ADDITIONAL CASH AMOUNT, INTENDED TO SERVE
GENERALLY AS A TAX GROSS-UP EQUAL TO 40% OF THE VALUE OF THE SHARES THEN
INCLUDED IN EXECUTIVE’S TAXABLE INCOME.  IN ADDITION, EXECUTIVE SHALL BE
ELIGIBLE TO PARTICIPATE IN ANY OTHER BONUS OR INCENTIVE COMPENSATION PLANS IN
EFFECT WITH RESPECT TO SENIOR EXECUTIVE OFFICERS OF THE EMPLOYER, AS THE BOARD,
IN ITS SOLE DISCRETION, MAY DEEM APPROPRIATE TO REWARD EXECUTIVE FOR JOB
PERFORMANCE.  EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN THE SL GREEN REALTY
CORP. 2003 LONG-TERM OUTPERFORMANCE COMPENSATION PROGRAM, AS AMENDED
DECEMBER 2003 (THE “OUTPERFORMANCE PLAN”), SUBJECT TO THE TERMS AND CONDITIONS
AS SET FORTH IN THE EMPLOYER’S OUTPERFORMANCE PLAN.  IT IS EXPRESSLY UNDERSTOOD
THAT, WITH RESPECT TO AWARDS UNDER THE OUTPERFORMANCE PLAN, THE PROVISIONS OF
THE OUTPERFORMANCE PLAN, AS AMENDED FROM TIME TO TIME, AND NOT THE PROVISIONS OF
THIS AGREEMENT, SHALL GOVERN IN ACCORDANCE WITH THEIR TERMS, EXCEPT WITH RESPECT
TO THE 12 MONTHS OF VESTING CREDIT PROVIDED FOR UNDER THE THIRD SENTENCE OF
SECTION 7(A)(III).


 


(C)   STOCK OPTIONS.  AS DETERMINED BY THE BOARD, IN ITS SOLE DISCRETION,
EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN THE EMPLOYER’S THEN CURRENT STOCK
OPTION AND INCENTIVE PLAN (THE “PLAN”), WHICH AUTHORIZES THE GRANT OF STOCK
OPTIONS AND STOCK AWARDS OF THE COMMON STOCK.  THE BOARD SHALL REVIEW
EXECUTIVE’S LEVEL OF PARTICIPATION DURING THE FOURTH QUARTER OF EACH FISCAL
YEAR.


 


(D)   OTHER EQUITY AWARDS.  EXECUTIVE WILL BE GRANTED 175,000 RESTRICTED SHARES
OF COMMON STOCK, EFFECTIVE AS OF JANUARY 1, 2004, IN ACCORDANCE WITH AND SUBJECT
TO DEFINITIVE DOCUMENTATION WHICH IS CONSISTENT WITH THE TERMS SUMMARIZED ON
EXHIBIT A HERETO AND WHICH IS

 

2

--------------------------------------------------------------------------------


 


OTHERWISE CONSISTENT WITH THE EMPLOYER’S GENERAL PRACTICES FOR DOCUMENTATION
CONTEMPLATED BY THE PLAN; AND THE VESTING PROVISIONS APPLICABLE TO EXECUTIVE’S
EXISTING OUTSTANDING 127,500 RESTRICTED SHARES WHICH HAVE NOT YET VESTED SHALL
AS OF JANUARY 1, 2004 BE AS SUMMARIZED ON SUCH EXHIBIT A (AND THE DEFINITIVE
DOCUMENTATION THEREFOR SHALL BE AMENDED ACCORDINGLY).  IN ADDITION, (I) THE
EMPLOYER SHALL PAY EXECUTIVE AN ADDITIONAL CASH AMOUNT, INTENDED TO SERVE
GENERALLY AS A TAX GROSS-UP, UPON EACH DATE ON WHICH ANY SUCH RESTRICTED SHARES
VEST AND BECOME TAXABLE, EQUAL TO 40% OF THE VALUE OF THE SHARES INCLUDED IN
EXECUTIVE’S TAXABLE INCOME ON SUCH DATE AND (II) EXECUTIVE WILL RECEIVE THE FULL
CASH DIVIDENDS ATTRIBUTABLE TO ALL NONFORFEITED SHARES OF RESTRICTED STOCK,
REGARDLESS OF WHETHER SUCH SHARES HAVE BECOME VESTED ON THE RECORD DATE FOR SUCH
DIVIDENDS.


 


(E)   EXPENSES.  EXECUTIVE SHALL BE REIMBURSED FOR ALL REASONABLE BUSINESS
RELATED EXPENSES INCURRED BY EXECUTIVE AT THE REQUEST OF OR ON BEHALF OF THE
EMPLOYER, PROVIDED THAT SUCH EXPENSES ARE INCURRED AND ACCOUNTED FOR IN
ACCORDANCE WITH THE POLICIES AND PROCEDURES ESTABLISHED BY THE EMPLOYER.  ANY
EXPENSES INCURRED DURING THE EMPLOYMENT PERIOD BUT NOT REIMBURSED BY THE
EMPLOYER BY THE END OF THE EMPLOYMENT PERIOD, SHALL REMAIN THE OBLIGATION OF THE
EMPLOYER TO SO REIMBURSE EXECUTIVE.


 


(F)    HEALTH AND WELFARE BENEFIT PLANS.  DURING THE EMPLOYMENT PERIOD,
EXECUTIVE AND EXECUTIVE’S IMMEDIATE FAMILY SHALL BE ENTITLED TO PARTICIPATE IN
SUCH HEALTH AND WELFARE BENEFIT PLANS AS THE EMPLOYER SHALL MAINTAIN FROM TIME
TO TIME FOR THE BENEFIT OF SENIOR EXECUTIVE OFFICERS OF THE EMPLOYER AND THEIR
FAMILIES, ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN SUCH PLAN. 
NOTHING IN THIS SECTION SHALL LIMIT THE EMPLOYER’S RIGHT TO CHANGE OR MODIFY OR
TERMINATE ANY BENEFIT PLAN OR PROGRAM AS IT SEES FIT FROM TIME TO TIME IN THE
NORMAL COURSE OF BUSINESS SO LONG AS IT DOES SO FOR ALL SENIOR EXECUTIVES OF THE
EMPLOYER.


 


(G)   VACATIONS.  EXECUTIVE SHALL BE ENTITLED TO PAID VACATIONS IN ACCORDANCE
WITH THE THEN REGULAR PROCEDURES OF THE EMPLOYER GOVERNING SENIOR EXECUTIVE
OFFICERS.


 


(H)   CERTAIN OTHER BENEFITS.  DURING THE EMPLOYMENT PERIOD, THE EMPLOYER SHALL
PROVIDE TO EXECUTIVE SUCH OTHER BENEFITS, AS GENERALLY MADE AVAILABLE TO OTHER
SENIOR EXECUTIVES OF THE EMPLOYER.  IN ADDITION, THE EMPLOYER SHALL MAINTAIN
LIFE INSURANCE FOR THE BENEFIT OF EXECUTIVE’S BENEFICIARIES IN A FACE AMOUNT
EQUAL TO $10,000,000; PROVIDED, HOWEVER, THAT SUCH COVERAGE SHALL ONLY BE
REQUIRED IF AVAILABLE TO THE EMPLOYER AT REASONABLE RATES; AND PROVIDED,
FURTHER, THAT EXECUTIVE COOPERATES AS REASONABLY REQUESTED BY THE EMPLOYER IN
THE EMPLOYER’S EFFORTS TO OBTAIN SUCH INSURANCE.  IF SUCH INSURANCE IS NOT
AVAILABLE AT REASONABLE RATES, THEN THE EMPLOYER SHALL PROVIDE SUCH COVERAGE ON
A SELF-INSURED BASIS, AT A COST TO THE EMPLOYER NOT TO EXCEED THE AMOUNT
EXECUTIVE WOULD RECEIVE UPON A TERMINATION BY THE EMPLOYER WITHOUT CAUSE (AS
DEFINED IN SECTION 6(A)(III) BELOW) UNDER SECTION 7(A)(II); PROVIDED THAT, FOR
PURPOSES OF THIS SENTENCE, THE MULTIPLIER IN CLAUSE (Y) OF SUCH SECTION SHALL BE
THE LESSER OF (I) THREE OR (II) THE NUMBER OF YEARS (INCLUDING PARTIAL YEARS)
REMAINING IN THE THEN CURRENT EMPLOYMENT PERIOD.


 


(I)    LOANS.  ANY LOAN EXPRESSLY PROVIDED FOR UNDER THE PREDECESSOR TO THIS
AGREEMENT SHALL CONTINUE IN EFFECT IN ACCORDANCE WITH THE TERMS OF SUCH
PREDECESSOR APPLICABLE TO SUCH LOAN (INCLUDING WITHOUT LIMITATION WITH RESPECT
TO THE CONTINUATION OF ALL PROVISIONS REGARDING LOAN FORGIVENESS AS PROVIDED IN
THAT CERTAIN PREDECESSOR EMPLOYMENT AGREEMENT BETWEEN EXECUTIVE AND THE EMPLOYER
DATED AS OF JANUARY 1, 2001).

 

3

--------------------------------------------------------------------------------


 


4.     INDEMNIFICATION AND LIABILITY INSURANCE.  THE EMPLOYER AGREES TO
INDEMNIFY EXECUTIVE TO THE EXTENT PERMITTED BY APPLICABLE LAW, AS THE SAME
EXISTS AND MAY HEREAFTER BE AMENDED, FROM AND AGAINST ANY AND ALL LOSSES,
DAMAGES, CLAIMS, LIABILITIES AND EXPENSES ASSERTED AGAINST, OR INCURRED OR
SUFFERED BY, EXECUTIVE (INCLUDING THE COSTS AND EXPENSES OF LEGAL COUNSEL
RETAINED BY THE EMPLOYER TO DEFEND EXECUTIVE AND JUDGMENTS, FINES AND AMOUNTS
PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY OR IMPOSED ON SUCH
INDEMNIFIED PARTY) WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING, WHETHER
CIVIL, CRIMINAL ADMINISTRATIVE OR INVESTIGATIVE (A “PROCEEDING”) IN WHICH
EXECUTIVE IS MADE A PARTY OR THREATENED TO BE MADE A PARTY, EITHER WITH REGARD
TO HIS ENTERING INTO THIS AGREEMENT WITH THE EMPLOYER OR IN HIS CAPACITY AS AN
OFFICER OR DIRECTOR, OR FORMER OFFICER OR DIRECTOR, OF THE EMPLOYER OR ANY
AFFILIATE THEREOF FOR WHICH HE MAY SERVE IN SUCH CAPACITY.  THE EMPLOYER ALSO
AGREES TO SECURE AND MAINTAIN OFFICERS AND DIRECTORS LIABILITY INSURANCE
PROVIDING COVERAGE FOR EXECUTIVE.  THE PROVISIONS OF THIS SECTION 4 SHALL REMAIN
IN EFFECT AFTER THIS AGREEMENT IS TERMINATED IRRESPECTIVE OF THE REASONS FOR
TERMINATION.


 


5.     EMPLOYER’S POLICIES.  EXECUTIVE AGREES TO OBSERVE AND COMPLY WITH THE
REASONABLE RULES AND REGULATIONS OF THE EMPLOYER AS ADOPTED BY THE BOARD FROM
TIME TO TIME REGARDING THE PERFORMANCE OF HIS DUTIES AND TO CARRY OUT AND
PERFORM ORDERS, DIRECTIONS AND POLICIES COMMUNICATED TO HIM FROM TIME TO TIME BY
THE BOARD, SO LONG AS SAME ARE OTHERWISE CONSISTENT WITH THIS AGREEMENT.


 


6.     TERMINATION.  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED UNDER
THE FOLLOWING CIRCUMSTANCES:


 


(A)   TERMINATION BY THE EMPLOYER.


 


(I)            DEATH.  EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UPON HIS
DEATH.


 


(II)           DISABILITY.  IF, AS A RESULT OF EXECUTIVE’S INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS OR DISABILITY, EXECUTIVE SHALL HAVE BEEN INCAPABLE OF
PERFORMING HIS DUTIES HEREUNDER EVEN WITH A REASONABLE ACCOMMODATION ON A
FULL-TIME BASIS FOR THE ENTIRE PERIOD OF FOUR CONSECUTIVE MONTHS OR ANY 120 DAYS
IN A 180-DAY PERIOD, AND WITHIN 30 DAYS AFTER WRITTEN NOTICE OF TERMINATION (AS
DEFINED IN SECTION 6(D)) IS GIVEN HE SHALL NOT HAVE RETURNED TO THE PERFORMANCE
OF HIS DUTIES HEREUNDER ON A FULL-TIME BASIS, THE EMPLOYER MAY TERMINATE
EXECUTIVE’S EMPLOYMENT HEREUNDER.


 


(III)          CAUSE.  THE EMPLOYER MAY TERMINATE EXECUTIVE’S EMPLOYMENT
HEREUNDER FOR CAUSE BY A MAJORITY VOTE OF ALL MEMBERS OF THE BOARD, EXCLUDING
THE VOTE OF EXECUTIVE.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN:  (I)
EXECUTIVE’S ENGAGING IN CONDUCT WHICH IS A FELONY; (II) EXECUTIVE’S ENGAGING IN
CONDUCT CONSTITUTING A MATERIAL BREACH OF FIDUCIARY DUTY, GROSS NEGLIGENCE OR
WILLFUL AND MATERIAL MISCONDUCT, MATERIAL FRAUD OR WILLFUL AND MATERIAL
MISREPRESENTATION; (III) EXECUTIVE’S MATERIAL BREACH OF ANY OF HIS OBLIGATIONS
UNDER SECTION 8(A) THROUGH 8(E) OF THIS AGREEMENT; OR (IV) EXECUTIVE’S REPEATED
FAILURE TO COMPETENTLY PERFORM HIS DUTIES WHICH FAILURE IS NOT CURED WITHIN 30
DAYS AFTER RECEIVING NOTICE FROM THE EMPLOYER SPECIFICALLY IDENTIFYING THE
MANNER IN WHICH EXECUTIVE HAS FAILED TO PERFORM (IT BEING UNDERSTOOD THAT, FOR
THIS PURPOSE, THE MANNER AND LEVEL OF EXECUTIVE’S PERFORMANCE SHALL NOT BE
DETERMINED BASED ON THE FINANCIAL PERFORMANCE (INCLUDING WITHOUT LIMITATION THE
PERFORMANCE OF THE STOCK) OF THE EMPLOYER).

 

4

--------------------------------------------------------------------------------


 


(IV)          WITHOUT CAUSE.  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED
BY THE EMPLOYER AT ANY TIME WITH OR WITHOUT CAUSE (AS DEFINED IN
SECTION 6(A)(III) ABOVE), BY A VOTE OF TWO-THIRDS OR MORE OF ALL OF THE MEMBERS
OF THE BOARD (NOT TAKING INTO ACCOUNT EXECUTIVE AS A MEMBER OF THE BOARD), UPON
WRITTEN NOTICE TO EXECUTIVE, SUBJECT ONLY TO THE SEVERANCE PROVISIONS
SPECIFICALLY SET FORTH IN SECTION 7.


 


(B)   TERMINATION BY EXECUTIVE.


 


(I)            DISABILITY.  EXECUTIVE MAY TERMINATE HIS EMPLOYMENT HEREUNDER FOR
DISABILITY WITHIN THE MEANING OF SECTION 6(A)(II) ABOVE.


 


(II)           WITH GOOD REASON.  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE
TERMINATED BY EXECUTIVE WITH GOOD REASON EFFECTIVE IMMEDIATELY BY WRITTEN NOTICE
TO THE BOARD.  FOR PURPOSES OF THIS AGREEMENT, WITH “GOOD REASON” SHALL MEAN:
(I) A FAILURE OF THE BOARD TO CONTINUE EXECUTIVE IN ANY OFFICES IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 2(A) OR OF EXECUTIVE TO BE CONTINUED AS A MEMBER
OF THE BOARD; (II) A FAILURE BY THE EMPLOYER TO PAY COMPENSATION IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 3, WHICH FAILURE HAS NOT BEEN CURED WITHIN 14
DAYS AFTER THE NOTICE OF THE FAILURE (SPECIFYING THE SAME) HAS BEEN GIVEN BY
EXECUTIVE TO THE EMPLOYER; (III) A MATERIAL BREACH BY THE EMPLOYER OF ANY OTHER
PROVISION OF THIS AGREEMENT WHICH HAS NOT BEEN CURED WITHIN 30 DAYS AFTER NOTICE
OF NONCOMPLIANCE (SPECIFYING THE NATURE OF THE NONCOMPLIANCE) HAS BEEN GIVEN BY
EXECUTIVE TO THE EMPLOYER; (IV) THE RELOCATION OF THE EMPLOYER’S PRINCIPAL
EXECUTIVE OFFICES TO A LOCATION NOT MEETING THE REQUIREMENTS OF THE LAST
SENTENCE OF SECTION 2(C); OR (V) ON AND AFTER THE OCCURRENCE OF A
CHANGE-IN-CONTROL (AS DEFINED IN SECTION 6(C) BELOW), “GOOD REASON” SHALL ALSO
INCLUDE, IN ADDITION TO THE FOREGOING:


 

(A)          a change in duties, responsibilities, status or positions
(including without limitation the appointment of a co-CEO or a change in
Executive’s status to co-CEO) with the Employer that does not represent a
promotion from or maintaining of Executive’s duties, responsibilities, status or
positions as in effect immediately prior to the Change-in-Control, or any
removal of Executive from or any failure to reappoint or reelect Executive to
such positions, except in connection with the termination of Executive’s
employment for Cause, disability, retirement or death;

 

(B)           a reduction by the Employer in Executive’s Base Salary or the
payment of a bonus less than any minimum required under Section 3(b);

 

(C)           the failure by the Employer to continue in effect any of the
benefit plans including, but not limited to ongoing stock option and equity
awards, in which Executive is participating at the time of the Change-in-Control
of the Employer (unless Executive is permitted to participate in any substitute
benefit plan with substantially the same terms and to the same extent and with
the same rights as Executive had with respect to the benefit plan that is
discontinued) other than as a result of the normal expiration of any such
benefit plan in accordance with its terms as in effect at the time of the
Change-in-Control, or the taking of any action, or the failure to act, by the
Employer which would adversely affect Executive’s continued participation in any
of such benefit plans

 

5

--------------------------------------------------------------------------------


 

on at least as favorable a basis to Executive as was the case on the date of the
Change-in-Control or which would materially reduce Executive’s benefits in the
future under any of such benefit plans or deprive Executive of any material
benefits enjoyed by Executive at the time of the Change-in-Control; provided,
however, that any such action or inaction on the part of the Employer, including
any modification, cancellation or termination of any benefits plan, undertaken
in order to maintain such plan in compliance with any federal, state or local
law or regulation governing benefits plans, including, but not limited to, the
Employment Retirement Income Security Act of 1974, shall not constitute Good
Reason for the purposes of this Agreement; and

 

(D)          the failure by the Employer to obtain from any successor to the
Employer an agreement to be bound by this Agreement pursuant to Section 16
hereof, which has not been cured within 30 days after the notice of the failure
(specifying the same) has been given by Executive to the Employer.

 

(iii)          Without Good Reason.  Executive shall have the right to terminate
his employment hereunder without Good Reason, subject to the terms and
conditions of this Agreement.

 


(C)   DEFINITIONS.  THE FOLLOWING TERMS SHALL BE DEFINED AS SET FORTH BELOW.


 


(I)            A “CHANGE-IN-CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF:


 

(A)          any Person, together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Securities Exchange Act of 1934
(the “Exchange Act”)) of such Person, shall become the “beneficial owner” (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Employer or SL Green Operating Partnership,
L.P. (the “OP”) representing 25% or more of either (1) the combined voting power
of the Employer’s and/or OP’s then outstanding securities having the right to
vote in an election of the Board (“Voting Securities”) or (2) the then
outstanding shares of all classes of stock of the Employer or OP (in either such
case other than as a result of the acquisition of securities directly from the
Employer or OP); or

 

(B)           the members of the Board at the beginning of any consecutive
24-calendar-month period commencing on or after the date hereof (the “Incumbent
Directors”) cease for any reason other than due to death to constitute at least
a majority of the members of the Board; provided that any director whose
election, or nomination for election by the Employer’s stockholders, was
approved by a vote of at least a majority of the members of the Board then still
in office who were members of the Board at the beginning of such
24-calendar-month period, shall be deemed to be an Incumbent Director; or

 

(C)           the stockholders of the Employer shall approve (1) any
consolidation or merger of the Employer or any subsidiary where the stockholders
of the Employer, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as

 

6

--------------------------------------------------------------------------------


 

such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing in the aggregate at least 50% of the voting
shares of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), (2) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Employer, if the shareholders of the Employer and
unitholders of the OP taken as a whole and considered as one class immediately
before such transaction own, immediately after consummation of such transaction,
equity securities and partnership units possessing less than 50% percent of the
surviving or acquiring company and partnership taken as a whole or (3) any plan
or proposal for the liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a “Change-in-Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Employer which, by reducing the number of
shares of stock or other Voting Securities outstanding, increases (x) the
proportionate number of shares of stock of the Employer beneficially owned by
any Person to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any Person to 25% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any Person referred to
in clause (x) or (y) of this sentence shall thereafter become the beneficial
owner of any additional stock of the Employer or other Voting Securities (other
than pursuant to a share split, stock dividend, or similar transaction), then a
“Change-in-Control” shall be deemed to have occurred for purposes of the
foregoing clause (A).

 


(II)           “PERSON” SHALL HAVE THE MEANING USED IN SECTIONS 13(D) AND 14(D)
OF THE EXCHANGE ACT; PROVIDED HOWEVER, THAT THE TERM “PERSON” SHALL NOT INCLUDE
(A) STEPHEN L. GREEN, (B) EXECUTIVE OR (C) THE EMPLOYER, ANY OF ITS
SUBSIDIARIES, OR ANY TRUSTEE, FIDUCIARY OR OTHER PERSON OR ENTITY HOLDING
SECURITIES UNDER ANY EMPLOYEE BENEFIT PLAN OF THE EMPLOYER OR ANY OF ITS
SUBSIDIARIES.  IN ADDITION, NO CHANGE-IN-CONTROL SHALL BE DEEMED TO HAVE
OCCURRED UNDER CLAUSE (I)(A) ABOVE BY VIRTUE OF A “GROUP” (AS SUCH TERM IS USED
IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT) BECOMING A BENEFICIAL OWNER AS
DESCRIBED IN SUCH CLAUSE, IF ANY INDIVIDUAL OR ENTITY DESCRIBED IN CLAUSE (A),
(B) OR (C) OF THE FOREGOING SENTENCE IS A MEMBER OF SUCH GROUP.


 


(D)   NOTICE OF TERMINATION.  ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE
EMPLOYER OR BY EXECUTIVE (OTHER THAN ON ACCOUNT OF DEATH) SHALL BE COMMUNICATED
BY WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY HERETO IN ACCORDANCE WITH
SECTION 12 OF THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC TERMINATION
PROVISION IN THIS AGREEMENT RELIED UPON AND, AS APPLICABLE, SHALL SET FORTH IN
REASONABLE DETAIL THE FACT AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED.

 

7

--------------------------------------------------------------------------------


 


7.     COMPENSATION UPON TERMINATION.

 


(A)   TERMINATION BY EMPLOYER WITHOUT CAUSE OR BY EXECUTIVE WITH GOOD REASON. 
IF (X) EXECUTIVE IS TERMINATED BY THE EMPLOYER WITHOUT CAUSE PURSUANT TO
SECTION 6(A)(IV) ABOVE, OR (Y) EXECUTIVE SHALL TERMINATE HIS EMPLOYMENT
HEREUNDER WITH GOOD REASON PURSUANT TO SECTION (6)(B)(II) ABOVE, THEN THE
EMPLOYMENT PERIOD SHALL TERMINATE AS OF THE EFFECTIVE DATE SET FORTH IN THE
WRITTEN NOTICE OF SUCH TERMINATION (THE “TERMINATION DATE”) AND EXECUTIVE SHALL
BE ENTITLED TO THE FOLLOWING PAYMENT AND BENEFITS:


 


(I)            EXECUTIVE SHALL RECEIVE ANY EARNED AND ACCRUED BUT UNPAID BASE
SALARY ON THE TERMINATION DATE, AND ANY EARNED AND ACCRUED BUT UNPAID INCENTIVE
COMPENSATION AND BONUSES PAYABLE AT SUCH TIMES AS WOULD HAVE APPLIED WITHOUT
REGARD TO SUCH TERMINATION.


 


(II)           THE EMPLOYER SHALL CONTINUE TO PAY EXECUTIVE’S BASE SALARY (AT
THE RATE IN EFFECT ON THE DATE OF HIS TERMINATION) AND ANNUAL PERFORMANCE BONUS
(BASED ON THE AVERAGE AMOUNT PAID FOR THE IMMEDIATELY PRECEDING TWO YEARS) FOR
THE REMAINING TERM OF THE EMPLOYMENT PERIOD AFTER THE DATE OF EXECUTIVE’S
TERMINATION, ON THE SAME PERIODIC PAYMENT DATES AS PAYMENT WOULD HAVE BEEN MADE
TO EXECUTIVE HAD THE EMPLOYMENT PERIOD NOT BEEN TERMINATED FOR THE REMAINING
TERM OF THE EMPLOYMENT PERIOD AFTER THE DATE OF EXECUTIVE’S TERMINATION;
PROVIDED, HOWEVER, THAT IF SUCH TERMINATION OCCURS UPON OR FOLLOWING A
CHANGE-IN-CONTROL, THE EMPLOYER SHALL CONTINUE TO PAY EXECUTIVE’S BASE SALARY
(AT THE RATE IN EFFECT ON THE DATE OF HIS TERMINATION) AND ANNUAL PERFORMANCE
BONUS (BASED ON THE HIGHEST AMOUNT PAID FOR THE TWO PRECEDING YEARS) FOR THE
GREATER OF 18 MONTHS OR THE REMAINING TERM OF THE EMPLOYMENT PERIOD AFTER THE
DATE OF EXECUTIVE’S TERMINATION, ON SUCH PERIODIC PAYMENT DATES.


 


(III)          EXECUTIVE SHALL CONTINUE TO RECEIVE ALL BENEFITS DESCRIBED IN
SECTION 3(F) EXISTING ON THE DATE OF TERMINATION FOR A PERIOD OF THREE YEARS TO
FOLLOW THE TERMINATION DATE, SUBJECT TO THE TERMS AND CONDITIONS UPON WHICH SUCH
BENEFITS MAY BE OFFERED TO CONTINUING SENIOR EXECUTIVES FROM TIME TO TIME.  FOR
PURPOSES OF THE APPLICATION OF SUCH BENEFITS, EXECUTIVE SHALL BE TREATED AS IF
HE HAD REMAINED IN THE EMPLOY OF THE EMPLOYER WITH A BASE SALARY AT THE RATE IN
EFFECT ON THE DATE OF TERMINATION.  FOR PURPOSES OF VESTING UNDER THE EMPLOYER’S
OUTPERFORMANCE PLAN, WITHOUT LIMITING ANY OTHER RIGHTS THAT EXECUTIVE MAY HAVE
UNDER THE EMPLOYER’S OUTPERFORMANCE PLAN, EXECUTIVE SHALL BE TREATED AS IF HE
HAD REMAINED IN THE EMPLOY OF THE EMPLOYER FOR 12 MONTHS AFTER THE DATE OF
TERMINATION.  NOTWITHSTANDING THE FOREGOING, (A) NOTHING IN THIS
SECTION 7(A)(III) SHALL RESTRICT THE ABILITY OF THE EMPLOYER TO AMEND OR
TERMINATE THE PLANS AND PROGRAMS GOVERNING THE BENEFITS DESCRIBED IN
SECTION 3(F) FROM TIME TO TIME IN ITS SOLE DISCRETION, AND (B) THE EMPLOYER
SHALL IN NO EVENT BE REQUIRED TO PROVIDE ANY BENEFITS OTHERWISE REQUIRED BY THIS
SECTION 7(A)(III) AFTER SUCH TIME AS EXECUTIVE BECOMES ENTITLED TO RECEIVE
BENEFITS OF THE SAME TYPE FROM ANOTHER EMPLOYER OR RECIPIENT OF EXECUTIVE’S
SERVICES (SUCH ENTITLEMENT BEING DETERMINED WITHOUT REGARD TO ANY INDIVIDUAL
WAIVERS OR OTHER SIMILAR ARRANGEMENTS).


 


(IV)          ANY UNVESTED SHARES OF RESTRICTED STOCK (I.E., SHARES THEN STILL
SUBJECT TO RESTRICTIONS UNDER THE APPLICABLE AWARD AGREEMENT) GRANTED TO
EXECUTIVE BY THE EMPLOYER SHALL BECOME VESTED (I.E., FREE FROM SUCH
RESTRICTIONS) AND, AS APPLICABLE, EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE
AMOUNT DESCRIBED IN THE LAST SENTENCE OF SECTION 3(D) (FOR THE

 

8

--------------------------------------------------------------------------------


 


AVOIDANCE OF DOUBT, THE FOREGOING PROVISIONS OF THIS SENTENCE SHALL NOT REFER TO
GRANTS UNDER THE EMPLOYER’S OUTPERFORMANCE PLAN, WHICH SHALL APPLY IN ACCORDANCE
WITH ITS TERMS AS IN EFFECT FROM TIME TO TIME), AND ANY UNEXERCISEABLE OR
UNVESTED STOCK OPTIONS GRANTED TO EXECUTIVE BY THE EMPLOYER SHALL BECOME VESTED
AND EXERCISABLE ON THE DATE OF EXECUTIVE’S TERMINATION.  ANY UNEXERCISED STOCK
OPTIONS GRANTED TO EXECUTIVE BY THE EMPLOYER SHALL REMAIN EXERCISABLE UNTIL THE
SECOND JANUARY 2 TO FOLLOW THE TERMINATION DATE OR, IF EARLIER, THE EXPIRATION
OF THE INITIAL APPLICABLE TERM STATED AT THE TIME OF THE GRANT.


 

Other than as may be provided under Section 3(i) or 4 or as expressly provided
in this Section 7(a), the Employer shall have no further obligations hereunder
following such termination.

 


(B)   TERMINATION BY THE EMPLOYER FOR CAUSE OR BY EXECUTIVE WITHOUT GOOD
REASON.  IF (I) EXECUTIVE IS TERMINATED BY THE EMPLOYER FOR CAUSE PURSUANT TO
SECTION 6(A)(III) ABOVE, OR (II) EXECUTIVE VOLUNTARILY TERMINATES HIS EMPLOYMENT
HEREUNDER WITHOUT GOOD REASON PURSUANT TO SECTION 6(B)(II) ABOVE, THEN THE
EMPLOYMENT PERIOD SHALL TERMINATE AS OF THE EFFECTIVE DATE SET FORTH IN THE
WRITTEN NOTICE OF SUCH TERMINATION (THE “TERMINATION DATE”) AND EXECUTIVE SHALL
BE ENTITLED TO RECEIVE HIS EARNED AND ACCRUED BUT UNPAID BASE SALARY AT THE RATE
THEN IN EFFECT UNTIL THE TERMINATION DATE.  IN ADDITION, IN SUCH EVENT,
EXECUTIVE SHALL BE ENTITLED (I) TO RECEIVE ANY EARNED AND ACCRUED BUT UNPAID
INCENTIVE COMPENSATION OR BONUSES, PAYABLE AT SUCH TIMES AS WOULD HAVE APPLIED
WITHOUT REGARD TO SUCH TERMINATION, EXCEPT THAT, NOTWITHSTANDING THE FOREGOING,
NO AMOUNTS SHALL BE PAYABLE UNDER THIS CLAUSE (I) IN THE CASE OF A TERMINATION
BY THE EMPLOYER FOR CAUSE UNDER CLAUSE (I) OR (II) OF SECTION 6(A)(III) (FOR THE
AVOIDANCE OF DOUBT, THE FOREGOING PROVISIONS OF THIS CLAUSE (I) SHALL NOT REFER
TO GRANTS UNDER THE EMPLOYER’S OUTPERFORMANCE PLAN, WHICH SHALL APPLY IN
ACCORDANCE WITH ITS TERMS AS IN EFFECT FROM TIME TO TIME), (II) TO EXERCISE ANY
OPTIONS WHICH HAVE VESTED AS OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT AND
ARE EXERCISABLE TO THE EXTENT PROVIDED BY AND OTHERWISE IN ACCORDANCE WITH THE
TERMS OF THE APPLICABLE OPTION GRANT AGREEMENT OR PLAN, AND (III) TO RETAIN ANY
RESTRICTED SHARES OF THE EMPLOYER’S STOCK WHICH HAVE VESTED AS OF THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT.  OTHER THAN  AS MAY BE PROVIDED UNDER
SECTION 3(I) OR 4 OR AS EXPRESSLY PROVIDED IN THIS SECTION 7(B), THE EMPLOYER
SHALL HAVE NO FURTHER OBLIGATIONS HEREUNDER FOLLOWING SUCH TERMINATION.


 


(C)   TERMINATION BY REASON OF DEATH.  IF EXECUTIVE’S EMPLOYMENT TERMINATES DUE
TO HIS DEATH, (I) THE EMPLOYER SHALL PAY EXECUTIVE’S BASE SALARY PLUS ANY
APPLICABLE PRO RATA PORTION OF THE ANNUAL PERFORMANCE BONUS DESCRIBED IN
SECTION 3(B) ABOVE FOR A PERIOD OF SIX MONTHS FROM THE DATE OF HIS DEATH, OR
SUCH LONGER PERIOD AS THE BOARD MAY DETERMINE, TO EXECUTIVE’S ESTATE OR TO A
BENEFICIARY DESIGNATED BY EXECUTIVE IN WRITING PRIOR TO HIS DEATH, AND (II) SUCH
ESTATE OR BENEFICIARY SHALL BE ENTITLED TO ANY PROCEEDS FROM APPLICABLE LIFE
INSURANCE ON THE LIFE OF EXECUTIVE (OR ALTERNATIVE COVERAGE) AS CONTEMPLATED BY
SECTION 3(H).  IN THE CASE OF SUCH A TERMINATION, (I) 22,500 OF THE 127,500
SHARES OF RESTRICTED STOCK GRANTED TO EXECUTIVE BEFORE THE DATE HEREOF IF THEN
UNVESTED SHALL FULLY VEST, AND (II) AS APPLICABLE, EXECUTIVE SHALL BE ENTITLED
TO RECEIVE THE CASH AMOUNT DESCRIBED IN THE LAST SENTENCE OF SECTION 3(D) WITH
RESPECT TO THE RESTRICTED SHARES REFERENCED IN SUCH SECTION 3(D) (FOR THE
AVOIDANCE OF DOUBT, THE FOREGOING CLAUSES (I) AND (II) SHALL NOT REFER TO GRANTS
UNDER THE EMPLOYER’S OUTPERFORMANCE PLAN, WHICH SHALL APPLY IN ACCORDANCE WITH
ITS TERMS AS IN EFFECT FROM TIME TO TIME).  FURTHERMORE, UPON SUCH DEATH, ANY
VESTED UNEXERCISED STOCK OPTIONS GRANTED TO EXECUTIVE SHALL REMAIN VESTED AND

 

9

--------------------------------------------------------------------------------


 


EXERCISABLE UNTIL THE EARLIER OF (A) THE DATE ON WHICH THE TERM OF SUCH STOCK
OPTIONS OTHERWISE WOULD HAVE EXPIRED, OR (B) THE SECOND JANUARY 1 AFTER THE DATE
OF EXECUTIVE’S TERMINATION DUE TO HIS DEATH.  OTHER THAN AS MAY BE PROVIDED
UNDER SECTION 3(I) OR 4 OR AS EXPRESSLY PROVIDED IN THIS SECTION 7(C), THE
EMPLOYER SHALL HAVE NO FURTHER OBLIGATIONS HEREUNDER FOLLOWING SUCH TERMINATION.


 


(D)   TERMINATION BY REASON OF DISABILITY.  IN THE EVENT THAT EXECUTIVE’S
EMPLOYMENT TERMINATES DUE TO HIS DISABILITY AS DEFINED IN SECTION 6(A)(II)
ABOVE, EXECUTIVE SHALL BE ENTITLED TO BE PAID HIS BASE SALARY PLUS ANY
APPLICABLE PRO RATA PORTION OF THE ANNUAL PERFORMANCE BONUS DESCRIBED IN
SECTION 3(B) ABOVE FOR A PERIOD OF SIX MONTHS FROM THE DATE OF SUCH TERMINATION,
OR FOR SUCH LONGER PERIOD AS SUCH BENEFITS ARE THEN PROVIDED WITH RESPECT TO
OTHER SENIOR EXECUTIVES OF THE EMPLOYER.  IN THE CASE OF SUCH A TERMINATION, (I)
EXECUTIVE SHALL BE CREDITED WITH SIX MONTHS AFTER TERMINATION UNDER ANY
PROVISIONS GOVERNING RESTRICTED STOCK OR OPTIONS RELATING TO THE VESTING OR
INITIAL EXERCISABILITY THEREOF, EXCEPT THAT, AS TO THE 127,500 SHARES OF
RESTRICTED STOCK GRANTED BEFORE THE DATE HEREOF, SUCH SHARES SHALL FULLY VEST,
(II) IF SUCH SIX MONTHS OF CREDIT WOULD FALL WITHIN A VESTING PERIOD, A PRO RATA
PORTION OF THE UNVESTED SHARES OF RESTRICTED STOCK GRANTED TO EXECUTIVE THAT
OTHERWISE WOULD HAVE BECOME VESTED UPON THE CONCLUSION OF SUCH VESTING PERIOD
SHALL BECOME VESTED ON THE DATE OF EXECUTIVE’S TERMINATION DUE TO HIS
DISABILITY, AND A PRO RATA PORTION OF THE UNVESTED OR UNEXERCISABLE STOCK
OPTIONS GRANTED TO EXECUTIVE THAT OTHERWISE WOULD HAVE BECOME VESTED OR
EXERCISABLE UPON THE CONCLUSION OF SUCH VESTING PERIOD SHALL BECOME VESTED AND
EXERCISABLE ON THE DATE OF EXECUTIVE’S TERMINATION DUE TO SUCH DISABILITY, AND
(III) AS APPLICABLE, EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE CASH AMOUNT
DESCRIBED IN THE LAST SENTENCE OF SECTION 3(D) WITH RESPECT TO THE RESTRICTED
SHARES REFERENCED IN SUCH SECTION 3(D) (FOR THE AVOIDANCE OF DOUBT, THE
FOREGOING CLAUSES (I), (II) AND (III) SHALL NOT REFER TO GRANTS UNDER THE
EMPLOYER’S OUTPERFORMANCE PLAN, WHICH SHALL APPLY IN ACCORDANCE WITH ITS TERMS
AS IN EFFECT FROM TIME TO TIME).  FURTHERMORE, UPON SUCH DISABILITY, ANY VESTED
UNEXERCISED STOCK OPTIONS GRANTED TO EXECUTIVE SHALL REMAIN VESTED AND
EXERCISABLE UNTIL THE EARLIER OF (A) THE DATE ON WHICH THE TERM OF SUCH STOCK
OPTIONS OTHERWISE WOULD HAVE EXPIRED, OR (B) THE SECOND JANUARY 1 AFTER THE DATE
OF EXECUTIVE’S TERMINATION DUE TO HIS DISABILITY.  OTHER THAN AS EXPRESSLY
PROVIDED IN THIS SECTION 7(D), THE EMPLOYER SHALL HAVE NO FURTHER OBLIGATIONS
HEREUNDER FOLLOWING SUCH TERMINATION.


 


8.     CONFIDENTIALITY; PROHIBITED ACTIVITIES.  EXECUTIVE AND THE EMPLOYER
RECOGNIZE THAT DUE TO THE NATURE OF HIS EMPLOYMENT AND RELATIONSHIP WITH THE
EMPLOYER, EXECUTIVE HAS ACCESS TO AND DEVELOPS CONFIDENTIAL BUSINESS
INFORMATION, PROPRIETARY INFORMATION, AND TRADE SECRETS RELATING TO THE BUSINESS
AND OPERATIONS OF THE EMPLOYER.  EXECUTIVE ACKNOWLEDGES THAT (I) SUCH
INFORMATION IS VALUABLE TO THE BUSINESS OF THE EMPLOYER, (II) DISCLOSURE TO, OR
USE FOR THE BENEFIT OF, ANY PERSON OR ENTITY OTHER THAN THE EMPLOYER, WOULD
CAUSE IRREPARABLE DAMAGE TO THE EMPLOYER, (III) THE PRINCIPAL BUSINESSES OF THE
EMPLOYER ARE THE ACQUISITION, DEVELOPMENT, MANAGEMENT, LEASING OR FINANCING OF
ANY OFFICE REAL ESTATE PROPERTY, INCLUDING WITHOUT LIMITATION THE ORIGINATION OF
FIRST-MORTGAGE AND MEZZANINE DEBT OR PREFERRED EQUITY FINANCING FOR REAL ESTATE
PROJECTS THROUGHOUT THE UNITED STATES (COLLECTIVELY, THE “BUSINESS”), (IV) THE
EMPLOYER IS ONE OF THE LIMITED NUMBER OF PERSONS WHO HAVE DEVELOPED A BUSINESS
SUCH AS THE BUSINESS, AND (V) THE BUSINESS IS NATIONAL IN SCOPE.  EXECUTIVE
FURTHER ACKNOWLEDGES THAT HIS DUTIES FOR THE EMPLOYER INCLUDE THE DUTY TO
DEVELOP AND MAINTAIN CLIENT, CUSTOMER, EMPLOYEE, AND OTHER BUSINESS
RELATIONSHIPS ON BEHALF OF THE EMPLOYER; AND THAT ACCESS TO AND DEVELOPMENT OF
THOSE CLOSE BUSINESS RELATIONSHIPS FOR THE EMPLOYER RENDER HIS SERVICES SPECIAL,
UNIQUE AND EXTRAORDINARY.  IN RECOGNITION THAT THE GOOD WILL AND BUSINESS
RELATIONSHIPS DESCRIBED HEREIN ARE VALUABLE TO THE EMPLOYER, AND THAT LOSS OF OR
DAMAGE TO THOSE

 

10

--------------------------------------------------------------------------------


 


RELATIONSHIPS WOULD DESTROY OR DIMINISH THE VALUE OF THE EMPLOYER, AND IN
CONSIDERATION OF THE COMPENSATION (INCLUDING SEVERANCE) ARRANGEMENTS HEREUNDER,
AND OTHER GOOD AND VALUABLE CONSIDERATION THE RECEIPT AND SUFFICIENCY OF WHICH
ARE HEREBY ACKNOWLEDGED BY EXECUTIVE, EXECUTIVE AGREES AS FOLLOWS:


 


(A)   CONFIDENTIALITY.  DURING THE TERM OF THIS AGREEMENT (INCLUDING ANY
RENEWALS), AND AT ALL TIMES THEREAFTER, EXECUTIVE SHALL MAINTAIN THE
CONFIDENTIALITY OF ALL CONFIDENTIAL OR PROPRIETARY INFORMATION OF THE EMPLOYER
(“CONFIDENTIAL INFORMATION”), AND, EXCEPT IN FURTHERANCE OF THE BUSINESS OF THE
EMPLOYER OR AS SPECIFICALLY REQUIRED BY LAW OR BY COURT ORDER, HE SHALL NOT
DIRECTLY OR INDIRECTLY DISCLOSE ANY SUCH INFORMATION TO ANY PERSON OR ENTITY;
NOR SHALL HE USE CONFIDENTIAL INFORMATION FOR ANY PURPOSE EXCEPT FOR THE BENEFIT
OF THE EMPLOYER.  FOR PURPOSES OF THIS AGREEMENT, “CONFIDENTIAL INFORMATION”
INCLUDES, WITHOUT LIMITATION:  CLIENT OR CUSTOMER LISTS, IDENTITIES, CONTACTS,
BUSINESS AND FINANCIAL INFORMATION (EXCLUDING THOSE OF EXECUTIVE PRIOR TO
EMPLOYMENT WITH EMPLOYER); INVESTMENT STRATEGIES; PRICING INFORMATION OR
POLICIES, FEES OR COMMISSION ARRANGEMENTS OF THE EMPLOYER; MARKETING PLANS,
PROJECTIONS, PRESENTATIONS OR STRATEGIES OF THE EMPLOYER; FINANCIAL AND BUDGET
INFORMATION OF THE EMPLOYER; NEW PERSONNEL ACQUISITION PLANS; AND ALL OTHER
BUSINESS RELATED INFORMATION WHICH HAS NOT BEEN PUBLICLY DISCLOSED BY THE
EMPLOYER.  THIS RESTRICTION SHALL APPLY REGARDLESS OF WHETHER SUCH CONFIDENTIAL
INFORMATION IS IN WRITTEN, GRAPHIC, RECORDED, PHOTOGRAPHIC, DATA OR ANY MACHINE
READABLE FORM OR IS ORALLY CONVEYED TO, OR MEMORIZED BY, EXECUTIVE.


 


(B)   PROHIBITED ACTIVITIES.  BECAUSE EXECUTIVE’S SERVICES TO THE EMPLOYER ARE
ESSENTIAL AND BECAUSE EXECUTIVE HAS ACCESS TO THE EMPLOYER’S CONFIDENTIAL
INFORMATION, EXECUTIVE COVENANTS AND AGREES THAT:


 


(I)            DURING THE EMPLOYMENT PERIOD, AND (X) FOR THE 18-MONTH PERIOD
FOLLOWING THE TERMINATION OF EXECUTIVE BY EITHER PARTY FOR ANY REASON, OTHER
THAN BY EXECUTIVE WITHOUT GOOD REASON UNDER SECTION 6(B)(III), OR (Y) FOR THE
24-MONTH PERIOD FOLLOWING TERMINATION BY EXECUTIVE WITHOUT GOOD REASON,
EXECUTIVE WILL NOT, ANYWHERE IN THE UNITED STATES, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE BOARD WHICH SHALL INCLUDE THE UNANIMOUS CONSENT OF THE DIRECTORS
OTHER THAN ANY OTHER OFFICER OF THE EMPLOYER, DIRECTLY OR INDIRECTLY
(INDIVIDUALLY, OR THROUGH OR ON BEHALF OF ANOTHER ENTITY AS OWNER, PARTNER,
AGENT, EMPLOYEE, CONSULTANT, OR IN ANY OTHER CAPACITY), ENGAGE, PARTICIPATE OR
ASSIST, AS AN OWNER, PARTNER, EMPLOYEE, CONSULTANT, DIRECTOR, OFFICER, TRUSTEE
OR AGENT, IN ANY ELEMENT OF THE BUSINESS, SUBJECT, HOWEVER, TO SECTION 8(C)
BELOW; PROVIDED, HOWEVER, THAT, IF THE EMPLOYMENT TERM TERMINATES UPON OR AFTER
THE SCHEDULED EXPIRATION OF THE TERM OF THIS AGREEMENT (INCLUDING ANY RENEWALS)
WITHOUT ANY EARLY TERMINATION UNDER SECTION 6, THE RESTRICTIONS OF THIS
SECTION 8(B)(I) SHALL APPLY FOR ONE YEAR (RATHER THAN 18 MONTHS) FOLLOWING THE
TERMINATION OF EXECUTIVE; AND


 


(II)           DURING THE EMPLOYMENT PERIOD, AND (X) DURING THE TWO-YEAR PERIOD
FOLLOWING THE TERMINATION OF EXECUTIVE BY EITHER PARTY FOR ANY REASON (INCLUDING
THE EXPIRATION OF THE TERM OF THE AGREEMENT), IN THE CASE OF CLAUSE (A) BELOW,
OR (Y) FOR THE PERIOD FOLLOWING SUCH TERMINATION DURING WHICH THE RESTRICTIONS
OF SECTION 8(B)(I) ARE APPLICABLE (BUT IN NO EVENT LONGER THAN 24 MONTHS), IN
THE CASE OF CLAUSE (B) BELOW, EXECUTIVE WILL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE BOARD WHICH SHALL INCLUDE THE UNANIMOUS CONSENT OF THE DIRECTORS,
WHO ARE NOT OFFICERS OF THE EMPLOYER, DIRECTLY OR INDIRECTLY (INDIVIDUALLY, OR
THROUGH OR ON BEHALF OF ANOTHER ENTITY AS OWNER, PARTNER, AGENT,

 

11

--------------------------------------------------------------------------------


 


EMPLOYEE, CONSULTANT, OR IN ANY OTHER CAPACITY), (A) SOLICIT, ENCOURAGE, OR
ENGAGE IN ANY ACTIVITY TO INDUCE ANY EMPLOYEE OF THE EMPLOYER TO TERMINATE
EMPLOYMENT WITH THE EMPLOYER, OR TO BECOME EMPLOYED BY, OR TO ENTER INTO A
BUSINESS RELATIONSHIP WITH, ANY OTHER PERSON OR ENTITY, OR (B) ENGAGE IN ANY
ACTIVITY INTENTIONALLY TO INTERFERE WITH, DISRUPT OR DAMAGE THE BUSINESS OF THE
EMPLOYER, OR ITS RELATIONSHIPS WITH ANY CLIENT, SUPPLIER OR OTHER BUSINESS
RELATIONSHIP OF THE EMPLOYER.  FOR PURPOSES OF THIS SUBSECTION (B)(II), THE TERM
“EMPLOYEE” MEANS ANY INDIVIDUAL WHO IS AN EMPLOYEE OF OR CONSULTANT TO THE
EMPLOYER (OR ANY AFFILIATE) DURING THE SIX-MONTH PERIOD PRIOR TO EXECUTIVE’S
LAST DAY OF EMPLOYMENT.


 


(C)   OTHER INVESTMENTS.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, EXECUTIVE IS NOT PROHIBITED BY THIS SECTION 8 FROM MAKING INVESTMENTS
(I) EXPRESSLY DISCLOSED TO THE EMPLOYER IN WRITING BEFORE THE DATE HEREOF; (II)
SOLELY FOR INVESTMENT PURPOSES AND WITHOUT PARTICIPATING IN THE BUSINESS IN
WHICH THE INVESTMENTS ARE MADE, IN ANY ENTITY THAT ENGAGES, DIRECTLY OR
INDIRECTLY, IN THE ACQUISITION, DEVELOPMENT, CONSTRUCTION, OPERATION,
MANAGEMENT, FINANCING OR LEASING OF OFFICE REAL ESTATE PROPERTIES, REGARDLESS OF
WHERE THEY ARE LOCATED, IF (X) EXECUTIVE’S AGGREGATE INVESTMENT IN EACH SUCH
ENTITY CONSTITUTES LESS THAN ONE PERCENT OF THE EQUITY OWNERSHIP OF SUCH ENTITY,
(Y) THE INVESTMENT IN THE ENTITY IS IN SECURITIES TRADED ON ANY NATIONAL
SECURITIES EXCHANGE OR THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.
AUTOMATED QUOTATION SYSTEM, AND (Z) EXECUTIVE IS NOT A CONTROLLING PERSON OF, OR
A MEMBER OF A GROUP WHICH CONTROLS, SUCH ENTITY; OR (III) IF (A) HE HAS LESS
THAN A 25% INTEREST IN THE INVESTMENT IN QUESTION, (B) HE DOES NOT HAVE THE ROLE
OF A GENERAL PARTNER OR MANAGING MEMBER, OR ANY SIMILAR ROLE, (C) THE INVESTMENT
IS NOT AN APPROPRIATE INVESTMENT OPPORTUNITY FOR THE EMPLOYER, AND (D) THE
INVESTMENT ACTIVITY IS NOT DIRECTLY COMPETITIVE WITH THE BUSINESSES OF THE
EMPLOYER.


 


(D)   EMPLOYER PROPERTY.  EXECUTIVE ACKNOWLEDGES THAT ALL ORIGINALS AND COPIES
OF MATERIALS, RECORDS AND DOCUMENTS GENERATED BY HIM OR COMING INTO HIS
POSSESSION DURING HIS EMPLOYMENT BY THE EMPLOYER ARE THE SOLE PROPERTY OF THE
EMPLOYER (“EMPLOYER PROPERTY”).  DURING HIS EMPLOYMENT, AND AT ALL TIMES
THEREAFTER, EXECUTIVE SHALL NOT REMOVE, OR CAUSE TO BE REMOVED, FROM THE
PREMISES OF THE EMPLOYER, COPIES OF ANY RECORD, FILE, MEMORANDUM, DOCUMENT,
COMPUTER RELATED INFORMATION OR EQUIPMENT, OR ANY OTHER ITEM RELATING TO THE
BUSINESS OF THE EMPLOYER, EXCEPT IN FURTHERANCE OF HIS DUTIES UNDER THIS
AGREEMENT.  WHEN EXECUTIVE TERMINATES HIS EMPLOYMENT WITH THE EMPLOYER, OR UPON
REQUEST OF THE EMPLOYER AT ANY TIME, EXECUTIVE SHALL PROMPTLY DELIVER TO THE
EMPLOYER ALL ORIGINALS AND COPIES OF EMPLOYER PROPERTY IN HIS POSSESSION OR
CONTROL AND SHALL NOT RETAIN ANY ORIGINALS OR COPIES IN ANY FORM, EXCEPT THAT
EXECUTIVE MAY RETAIN A COPY OF HIS ROLODEX OR OTHER SIMILAR CONTACT LIST.


 


(E)   NO DISPARAGEMENT.  FOR ONE YEAR FOLLOWING TERMINATION OF EXECUTIVE’S
EMPLOYMENT FOR ANY REASON, EXECUTIVE SHALL NOT INTENTIONALLY DISCLOSE OR CAUSE
TO BE DISCLOSED ANY NEGATIVE, ADVERSE OR DEROGATORY COMMENTS OR INFORMATION
ABOUT (I) THE EMPLOYER AND ITS PARENT, AFFILIATES OR SUBSIDIARIES, IF ANY; (II)
ANY PRODUCT OR SERVICE PROVIDED BY THE EMPLOYER AND ITS PARENT, AFFILIATES OR
SUBSIDIARIES, IF ANY; OR (III) THE EMPLOYER’S AND ITS PARENT’S, AFFILIATES’ OR
SUBSIDIARIES’ PROSPECTS FOR THE FUTURE.  FOR ONE YEAR FOLLOWING TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EMPLOYER SHALL NOT DISCLOSE OR CAUSE
TO BE DISCLOSED ANY NEGATIVE, ADVERSE OR DEROGATORY COMMENTS OR INFORMATION
ABOUT EXECUTIVE.  NOTHING IN THIS SECTION SHALL PROHIBIT EITHER THE EMPLOYER OR
EXECUTIVE FROM TESTIFYING TRUTHFULLY IN ANY LEGAL OR ADMINISTRATIVE PROCEEDING.

 

12

--------------------------------------------------------------------------------


 


(F)    REMEDIES.  EXECUTIVE DECLARES THAT THE FOREGOING LIMITATIONS IN SECTIONS
8(A) THROUGH 8(F) ABOVE ARE REASONABLE AND NECESSARY FOR THE ADEQUATE PROTECTION
OF THE BUSINESS AND THE GOODWILL OF THE EMPLOYER.  IF ANY RESTRICTION CONTAINED
IN THIS SECTION 8 SHALL BE DEEMED TO BE INVALID, ILLEGAL OR UNENFORCEABLE BY
REASON OF THE EXTENT, DURATION OR SCOPE THEREOF, OR OTHERWISE, THEN THE COURT
MAKING SUCH DETERMINATION SHALL HAVE THE RIGHT TO REDUCE SUCH EXTENT, DURATION,
SCOPE, OR OTHER PROVISIONS HEREOF TO MAKE THE RESTRICTION CONSISTENT WITH
APPLICABLE LAW, AND IN ITS REDUCED FORM SUCH RESTRICTION SHALL THEN BE
ENFORCEABLE IN THE MANNER CONTEMPLATED HEREBY.  IN THE EVENT THAT EXECUTIVE
BREACHES ANY OF THE PROMISES CONTAINED IN THIS SECTION 8, EXECUTIVE ACKNOWLEDGES
THAT THE EMPLOYER’S REMEDY AT LAW FOR DAMAGES WILL BE INADEQUATE AND THAT THE
EMPLOYER WILL BE ENTITLED TO SPECIFIC PERFORMANCE, A TEMPORARY RESTRAINING ORDER
OR PRELIMINARY INJUNCTION TO PREVENT EXECUTIVE’S PROSPECTIVE OR CONTINUING
BREACH AND TO MAINTAIN THE STATUS QUO.  THE EXISTENCE OF THIS RIGHT TO
INJUNCTIVE RELIEF, OR OTHER EQUITABLE RELIEF, OR THE EMPLOYER’S EXERCISE OF ANY
OF THESE RIGHTS, SHALL NOT LIMIT ANY OTHER RIGHTS OR REMEDIES THE EMPLOYER MAY
HAVE IN LAW OR IN EQUITY, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO
ARBITRATION CONTAINED IN SECTION 9 HEREOF AND THE RIGHT TO COMPENSATORY AND
MONETARY DAMAGES.  EXECUTIVE HEREBY AGREES TO WAIVE HIS RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION COMMENCED TO ENFORCE THE TERMS OF THIS AGREEMENT. 
EXECUTIVE SHALL HAVE REMEDIES COMPARABLE TO THOSE OF THE EMPLOYER AS SET FORTH
ABOVE IN THIS SECTION 8(F) IF THE EMPLOYER BREACHES SECTION 8(E).


 


(G)   TRANSITION.  REGARDLESS OF THE REASON FOR HIS DEPARTURE FROM THE EMPLOYER,
EXECUTIVE AGREES THAT AT THE EMPLOYER’S SOLE COSTS AND EXPENSE, FOR A PERIOD OF
NOT MORE THAN 30 DAYS AFTER TERMINATION OF EXECUTIVE, HE SHALL TAKE ALL STEPS
REASONABLY REQUESTED BY THE EMPLOYER TO EFFECT A SUCCESSFUL TRANSITION OF CLIENT
AND CUSTOMER RELATIONSHIPS TO THE PERSON OR PERSONS DESIGNATED BY THE EMPLOYER,
SUBJECT TO EXECUTIVE’S OBLIGATIONS TO HIS NEW EMPLOYER.


 


(H)   COOPERATION WITH RESPECT TO LITIGATION.  DURING THE EMPLOYMENT PERIOD AND
AT ALL TIMES THEREAFTER, EXECUTIVE AGREES TO GIVE PROMPT WRITTEN NOTICE TO THE
EMPLOYER OF ANY CLAIM RELATING TO THE EMPLOYER AND TO COOPERATE FULLY, IN GOOD
FAITH AND TO THE BEST OF HIS ABILITY WITH THE EMPLOYER IN CONNECTION WITH ANY
AND ALL PENDING, POTENTIAL OR FUTURE CLAIMS, INVESTIGATIONS OR ACTIONS WHICH
DIRECTLY OR INDIRECTLY RELATE TO ANY ACTION, EVENT OR ACTIVITY ABOUT WHICH
EXECUTIVE MAY HAVE KNOWLEDGE IN CONNECTION WITH OR AS A RESULT OF HIS EMPLOYMENT
BY THE EMPLOYER HEREUNDER.  SUCH COOPERATION WILL INCLUDE ALL ASSISTANCE THAT
THE EMPLOYER, ITS COUNSEL OR ITS REPRESENTATIVES MAY REASONABLY REQUEST,
INCLUDING REVIEWING DOCUMENTS, MEETING WITH COUNSEL, PROVIDING FACTUAL
INFORMATION AND MATERIAL, AND APPEARING OR TESTIFYING AS A WITNESS; PROVIDED,
HOWEVER, THAT THE EMPLOYER WILL REIMBURSE EXECUTIVE FOR ALL REASONABLE EXPENSES,
INCLUDING TRAVEL, LODGING AND MEALS, INCURRED BY HIM IN FULFILLING HIS
OBLIGATIONS UNDER THIS SECTION 8(H) AND, EXCEPT AS MAY BE REQUIRED BY LAW OR BY
COURT ORDER, SHOULD EXECUTIVE THEN BE EMPLOYED BY AN ENTITY OTHER THAN THE
EMPLOYER, SUCH COOPERATION WILL NOT MATERIALLY INTERFERE WITH EXECUTIVE’S THEN
CURRENT EMPLOYMENT.


 


(I)    SURVIVAL.  THE PROVISIONS OF THIS SECTION 8 SHALL SURVIVE TERMINATION OF
EXECUTIVE’S EMPLOYMENT ANY OTHER PROVISIONS RELATING TO THE ENFORCEMENT THEREOF.


 


9.     ARBITRATION.  ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE BREACH OF THIS AGREEMENT (OTHER THAN A CONTROVERSY OR CLAIM
ARISING UNDER SECTION 8, TO THE EXTENT NECESSARY FOR THE EMPLOYER (OR ITS
AFFILIATES, WHERE APPLICABLE) TO AVAIL ITSELF OF THE RIGHTS AND REMEDIES
REFERRED TO IN SECTION 8(F)) THAT IS NOT RESOLVED BY EXECUTIVE AND THE EMPLOYER
(OR ITS AFFILIATES, WHERE

 

13

--------------------------------------------------------------------------------


 


APPLICABLE) SHALL BE SUBMITTED TO ARBITRATION IN NEW YORK, NEW YORK IN
ACCORDANCE WITH NEW YORK LAW AND THE PROCEDURES OF THE AMERICAN ARBITRATION
ASSOCIATION.  THE DETERMINATION OF THE ARBITRATOR(S) SHALL BE CONCLUSIVE AND
BINDING ON THE EMPLOYER (OR ITS AFFILIATES, WHERE APPLICABLE) AND EXECUTIVE AND
JUDGMENT MAY BE ENTERED ON THE ARBITRATOR(S)’ AWARD IN ANY COURT HAVING
JURISDICTION.


 


10.   CONFLICTING AGREEMENTS.  EXECUTIVE HEREBY REPRESENTS AND WARRANTS THAT THE
EXECUTION OF THIS AGREEMENT AND THE PERFORMANCE OF HIS OBLIGATIONS HEREUNDER
WILL NOT BREACH OR BE IN CONFLICT WITH ANY OTHER AGREEMENT TO WHICH HE IS A
PARTY OR IS BOUND, AND THAT HE IS NOT NOW SUBJECT TO ANY COVENANTS AGAINST
COMPETITION OR SIMILAR COVENANTS WHICH WOULD AFFECT THE PERFORMANCE OF HIS
OBLIGATIONS HEREUNDER.


 


11.   NO DUPLICATION OF PAYMENTS.  EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE
DUPLICATE PAYMENTS UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT.


 


12.   NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE
GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND AND OR SENT
BY PREPAID TELEX, CABLE OR OTHER ELECTRONIC DEVICES OR SENT, POSTAGE PREPAID, BY
REGISTERED OR CERTIFIED MAIL OR TELECOPY OR OVERNIGHT COURIER SERVICE AND SHALL
BE DEEMED GIVEN WHEN SO DELIVERED BY HAND, TELEXED, CABLED OR TELECOPIED, OR IF
MAILED, THREE DAYS AFTER MAILING (ONE BUSINESS DAY IN THE CASE OF EXPRESS MAIL
OR OVERNIGHT COURIER SERVICE), AS FOLLOWS:


 


(A)   IF TO EXECUTIVE:


 

Marc Holliday, at the address shown on the execution page hereof.

 


(B)   IF TO THE EMPLOYER:


 

SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170

Attn:  General Counsel

 

With a copy to:

 

Clifford Chance US LLP

200 Park Avenue

New York, New York  10166

Attention:  Robert E. King, Jr.

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 


13.   AMENDMENTS.  NO AMENDMENT, MODIFICATION OR WAIVER IN RESPECT OF THIS
AGREEMENT SHALL BE EFFECTIVE UNLESS IT SHALL BE IN WRITING AND SIGNED BY THE
PARTY AGAINST WHOM SUCH AMENDMENT, MODIFICATION OR WAIVER IS SOUGHT.


 


14.   SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT (OR ANY PORTION THEREOF)
OR THE APPLICATION OF ANY SUCH PROVISION (OR ANY PORTION THEREOF) TO ANY PERSON
OR CIRCUMSTANCES SHALL BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT
BY A COURT OF COMPETENT JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR

 

14

--------------------------------------------------------------------------------


 


UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION HEREOF (OR THE REMAINING
PORTION HEREOF) OR THE APPLICATION OF SUCH PROVISION TO ANY OTHER PERSONS OR
CIRCUMSTANCES.


 


15.   WITHHOLDING.  THE EMPLOYER SHALL BE ENTITLED TO WITHHOLD FROM ANY PAYMENTS
OR DEEMED PAYMENTS ANY AMOUNT OF TAX WITHHOLDING IT DETERMINES TO BE REQUIRED BY
LAW.


 


16.   SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF BOTH PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
INCLUDING ANY CORPORATION WITH WHICH OR INTO WHICH THE EMPLOYER MAY BE MERGED OR
WHICH MAY SUCCEED TO ITS ASSETS OR BUSINESS, PROVIDED, HOWEVER, THAT THE
OBLIGATIONS OF EXECUTIVE ARE PERSONAL AND SHALL NOT BE ASSIGNED BY HIM.  THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE’S
PERSONAL AND LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, ASSIGNS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.


 


17.   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE 
COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME  AGREEMENT, AND
SHALL BECOME EFFECTIVE WHEN ONE OR MORE SUCH  COUNTERPARTS HAVE BEEN SIGNED BY
EACH OF THE PARTIES AND  DELIVERED TO THE OTHER PARTY.


 


18.   GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND  CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK  APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN  SUCH STATE, WITHOUT REGARD TO THE CONFLICTS
OF LAW PRINCIPLES OF  SUCH STATE.


 


19.   CHOICE OF VENUE.  EXECUTIVE AGREES TO SUBMIT TO THE  JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN  DISTRICT OF NEW YORK OR THE
SUPREME COURT OF THE STATE OF NEW  YORK, NEW YORK COUNTY, FOR THE PURPOSE OF ANY
ACTION TO ENFORCE  ANY OF THE TERMS OF THIS AGREEMENT.


 


20.   PARACHUTES.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF ALL
OR ANY PORTION OF THE PAYMENTS AND BENEFITS PROVIDED UNDER THIS AGREEMENT
(INCLUDING WITHOUT LIMITATION ANY ACCELERATED VESTING), OR ANY OTHER PAYMENTS
AND BENEFITS WHICH EXECUTIVE RECEIVES OR IS ENTITLED TO RECEIVE FROM THE
EMPLOYER OR AN AFFILIATE, OR ANY COMBINATION OF THE FOREGOING, WOULD CONSTITUTE
AN EXCESS “PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (WHETHER OR NOT UNDER AN EXISTING
PLAN, ARRANGEMENT OR OTHER AGREEMENT) (EACH SUCH PARACHUTE PAYMENT, A “PARACHUTE
PAYMENT”), AND WOULD RESULT IN THE IMPOSITION ON EXECUTIVE OF AN EXCISE TAX
UNDER SECTION 4999 OF THE CODE OR ANY SUCCESSOR THERETO, THEN, IN ADDITION TO
ANY OTHER BENEFITS TO WHICH EXECUTIVE IS ENTITLED UNDER THIS AGREEMENT,
EXECUTIVE SHALL BE PAID BY THE EMPLOYER AN AMOUNT IN CASH EQUAL TO THE SUM OF
THE EXCISE TAXES PAYABLE BY EXECUTIVE BY REASON OF RECEIVING PARACHUTE PAYMENTS
PLUS THE AMOUNT NECESSARY TO PUT EXECUTIVE IN THE SAME AFTER-TAX POSITION
(TAKING INTO ACCOUNT ANY AND ALL APPLICABLE FEDERAL, STATE AND LOCAL EXCISE,
INCOME OR OTHER TAXES AT THE HIGHEST POSSIBLE APPLICABLE RATES ON SUCH PARACHUTE
PAYMENTS (INCLUDING WITHOUT LIMITATION ANY PAYMENTS UNDER THIS SECTION 20)) AS
IF NO EXCISE TAXES HAD BEEN IMPOSED WITH RESPECT TO PARACHUTE PAYMENTS (THE
“PARACHUTE GROSS-UP”).  THE AMOUNT OF ANY PAYMENT UNDER THIS SECTION 20 SHALL BE
COMPUTED BY A CERTIFIED PUBLIC ACCOUNTING FIRM OF NATIONAL REPUTATION REASONABLY
SELECTED BY THE EMPLOYER.  EXECUTIVE AND THE EMPLOYER WILL PROVIDE THE
ACCOUNTING FIRMS WITH ALL INFORMATION WHICH ANY ACCOUNTING FIRM REASONABLY DEEMS
NECESSARY IN COMPUTING THE PARACHUTE GROSS-UP TO BE MADE AVAILABLE TO
EXECUTIVE.  IN THE EVENT THAT THE INTERNAL REVENUE SERVICE OR A COURT, AS
APPLICABLE, FINALLY AND IN A DECISION THAT HAS BECOME UNAPPEALABLE, DETERMINES
THAT A GREATER OR LESSER AMOUNT OF TAX IS DUE, THEN THE EMPLOYER SHALL WITHIN
FIVE BUSINESS DAYS THEREAFTER SHALL PAY THE ADDITIONAL AMOUNTS, OR EXECUTIVE
WITHIN FIVE BUSINESS DAYS AFTER RECEIVING A REFUND SHALL PAY OVER THE AMOUNT
REFUNDED TO THE EMPLOYER, RESPECTIVELY; PROVIDED THAT (I) EXECUTIVE SHALL NOT
INITIATE ANY PROCEEDING OR OTHER CONTESTS REGARDING THESE MATTERS, OTHER THAN AT
THE DIRECTION OF THE

 

15

--------------------------------------------------------------------------------


 


EMPLOYER, AND SHALL PROVIDE NOTICE TO THE EMPLOYER OF ANY PROCEEDING OR OTHER
CONTEST REGARDING THESE MATTERS INITIATED BY THE INTERNAL REVENUE SERVICE, AND
(II) THE EMPLOYER SHALL BE ENTITLED TO DIRECT AND CONTROL ALL SUCH PROCEEDING
AND OTHER CONTESTS, IF IT COMMITS TO AND DOES PAY ALL COSTS (INCLUDING WITHOUT
LIMITATION LEGAL AND OTHER PROFESSIONAL FEES) ASSOCIATED THEREWITH.


 


21.   ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES HERETO WITH  RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ALL PRIOR  AGREEMENTS AND UNDERSTANDINGS RELATING TO SUCH
SUBJECT MATTER.  THE PARTIES HERETO SHALL NOT BE LIABLE OR BOUND TO ANY OTHER 
PARTY IN ANY MANNER BY ANY REPRESENTATIONS, WARRANTIES OR COVENANTS RELATING TO
SUCH SUBJECT MATTER EXCEPT AS SPECIFICALLY SET FORTH HEREIN.


 


22.   PARAGRAPH HEADINGS.  SECTION HEADINGS USED IN THIS  AGREEMENT ARE INCLUDED
FOR CONVENIENCE OF REFERENCE ONLY AND WILL  NOT AFFECT THE MEANING OF ANY
PROVISION OF THIS AGREEMENT.


 


23.   BOARD APPROVAL.  EMPLOYER REPRESENTS THAT THE BOARD HAS APPROVED THE
ECONOMIC TERMS OF THIS AGREEMENT.


 


IN WITNESS WHEREOF, THIS AGREEMENT IS ENTERED INTO AS OF THE DATE AND YEAR FIRST
WRITTEN ABOVE, AND IS BEING EXECUTED ON MARCH 10, 2004.


 

 

 

SL GREEN REALTY CORP.

 

 

 

By:

 

 

 

 

Name:

 

 

TITLE:

 

 

 

 

Marc Holliday

 

[to be deleted from all public filings:]

 

 

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK AWARD

 

Plan:  SL Green Realty Corp. Amended 1997 Stock Option and Incentive Plan (the
“Plan”)

 

Grant Date:  January 1, 2004

 

Total Number of Shares:  302,500 – 175,000 shares issued as of January 1, 2004
(the “New Shares”), in addition to 127,500 shares already outstanding (the “Old
Shares”).

 

Time-Based Vesting:  The shares shall vest if and as employment continues, at
the times and in the amounts as set forth below: 

 

July 17, 2004

 

14,583 shares

July 17, 2005

 

14,583 shares

July 17, 2006

 

14,583 shares

July 17, 2007

 

14,583 shares

July 17, 2008

 

14,583 shares

July 17, 2009

 

14,585 shares

 

Performance Vesting:  In addition, 215,000 shares shall vest (subject to clauses
(i) and (ii) below) if and as employment continues, at the times and in the
amounts as set forth below:

 

July 17, 2004

 

25,417 shares

July 17, 2005

 

25,417 shares

July 17, 2006

 

25,417 shares

July 17, 2007

 

35,417 shares

July 17, 2008

 

45,417 shares

July 17, 2009

 

45,417 shares

January 1, 2010

 

12,498 shares

 

With respect to such 215,000 shares, such amounts are subject to the achievement
of certain annual criteria set forth below:

 

(i)                                     Such shares shall vest in an applicable
year if the Company achieves either (A) a 7% increase in funds from operations
on a per-share basis or (B) a 10% total return to shareholders (including all
dividends and stock appreciation) on each share of the Company’s Common Stock,
during the last fiscal year completed before the applicable Vesting Date.

 

(ii)                                  If the performance criteria set forth in
paragraph (i) above are not achieved in the fiscal year immediately preceding
the applicable Vesting Date, the shares that did not vest in such year may still
vest upon the satisfaction of the performance criteria on a cumulative basis
beginning with the “Applicable Period” (as defined

 

17

--------------------------------------------------------------------------------


 

below).  If the cumulative performance measures are satisfied, then any shares
that failed to vest during such prior year shall vest as of the applicable
Vesting Date.

 

Notwithstanding the foregoing, if the performance criteria set forth in
paragraph (i) above for a particular year are not met, but the Company’s total
return to shareholders is in the top one-third of its peer group companies (as
to be determined for such year by the committee administering the Plan in its
sole discretion) during the last fiscal year completed immediately prior to the
applicable Vesting Date, then the shares that otherwise would have vested on
such Vesting Date shall vest.  For these purposes, (x) with respect to the
87,500 New Shares, the “Applicable Period” is the period commencing on the first
day of the fiscal year commencing in 2003 and ending with the then-current
fiscal year, (y) with respect to the 127,500 Old Shares, the “Applicable Period”
is the period commencing on the first day of the fiscal year commencing in 2001
and ending with the then-current fiscal year, and (z) the shares potentially
vesting on each vesting date covering the shares subject to performance vesting
shall be considered to be a pro rata amount of each of the shares subject to
clause (x) and the shares subject to clause (y).

 

18

--------------------------------------------------------------------------------